          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1757 Page 1 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                            1021
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000769
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1758 Page 2 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1021-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000771
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1759 Page 3 of 7




                                                                                         DEFENDANT'S EXHIBIT


                                                                                           1021-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000772
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1760 Page 4 of 7




                                                                                         DEFENDANT'S EXHIBIT


                                                                                           1021-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000770
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1761 Page 5 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1021-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000773
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1762 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1021-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000774
          Case 1:19-cr-02032-SMJ    ECF No. 210-22   filed 09/24/20   PageID.1763 Page 7 of 7




                                                                                         DEFENDANT'S EXHIBIT


                                                                                           1021-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000775
